Issue in the above-entitled action was regularly joined by the serving and filing of defendant’s claim petition and respondent’s answer thereto. Thereafter, by notice of hearing, from the state department of labor, the case was placed upon the calendar at 15 Church street, Paterson, New Jersey, for a hearing on November 19th, 1925. That prior to that date the case was adjourned, and again was noticed for hearing for August 5th, 1926, when a further adjournment was had, and that the ease next appeared upon the calendar November 3d, 1927, and thereafter was adjourned from time to time. That on January 19th, 1928, the case again appeared upon the calendar, at which time the claimants were represented by Isadore Eabinowitz, Esquire, and the respondent by J. Stewart Crawford, Esquire.
That at a hearing, November 17th, 1927, motion was made by respondent to dismiss the petition on the ground that the petitioners had failed to prosecute their claim for a period in excess of one year. Decision was reserved on the motion made.
That on January 19th, 1928, testimony was taken on behalf of the dependents to show that the death of the deceased was due to the injury received on or about December 18th, 1924.
Eespondent’s motion of November 17th, 1927, was again renewed and motion further made to dismiss the petition on *942the ground that the death of the deceased was not the result of an accident which arose out of or in the course of his employment.
Now, on motion of J. Stewart Crawford, Esquire, attorney for the respondent, it is hereby ordered that the defendant’s claim petition herein be dismissed on the grounds that—
(1) The dependents failed to prosecute their action for a period in excess of one year and
(2) It is found that death of the deceased was not a result of the injury received December 18th, 1924.
It is further ordered that this order of dismissal be duly entered upon records of the department of labor, workmen’s compensation bureau, for the State of New Jersey.
Harry J. Goas, Deputy Commissioner.